Title: To Benjamin Franklin from Penet, D’Acosta frères & Cie., 8 February 1780
From: Penet, D’Acosta frères & Cie.
To: Franklin, Benjamin


Sir,
Nantes Feby. the 8th. 1780
May it please your Excellency, as we are ready to expedite to North America a vessel call’d the Kensington, to accept our services you may commit your dispatches to the Care of Samuel Smith Commander of sd. vessel: And at the same time, We beg, you would forward us immediately a Commission for war; you will find here annex’d the usual obligation with its Clause.
We have the Honour to be with true Esteem & profound respect Sir, Your most obedient & very humble servants
PENET D’acosta FRERES & CO
His Excellency Doctor Franklin
